Citation Nr: 0424040	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for the cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had recognized service from September 1943 to 
February 1946 as a recognized guerrilla and in the Philippine 
Army, and from July 1946 to April 1949 as a Philippine Scout.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manila, 
Republic of Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified at a Travel Board hearing in 
September 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  An April 1987 rating decision denied service connection 
for the cause of the veteran's death.  The basis of the 
denial was that the veteran was not service connected for any 
of the conditions listed as contributing to his death, and he 
did not having any claims pending at the time of his death.

2.  The appellant was notified of the decision via a letter 
dated in April 1987.  In a May 1987 letter, the appellant 
specifically declined to submit a notice of disagreement with 
the decision but asked the RO to reconsider her claim on the 
evidence of record.

3.  In a letter dated in June 1987, the RO informed the 
appellant that, after reconsideration, the claim remained 
denied, as reflected in the April 1987 rating decision.  
There is no record in the claim file of that letter having 
been returned as undelivered.  The appellant did not appeal 
within the period prescribed by law, and the April 1987 
rating decision became final.

4.  The April 1987 rating decision is the last final decision 
on the issue of entitlement to service connection for the 
cause of the veteran's death.

5.  The evidence submitted since the April 1987 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death has not been submitted.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in April 2002 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act, to 
include a detailed explanation of the evidence needed to 
support the claim.  As to who would obtain what part of the 
evidence needed, the letter instructed the appellant that the 
RO would obtain any private treatment records she identified 
as related to her claim, provided she completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on her behalf.  Otherwise, the RO would assume 
she opted to obtain and submit the specific evidence herself.  
The letter also informed her where to send evidence, which 
the Board construes as a request to submit the evidence in 
her possession, as reflected by the appellant submitting 
treatment records in response to the letter.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO attempted to obtain 
additional service medical records (SMRs) and ensured that 
all records submitted by the appellant were associated with 
the claim file.  The appellant has not asserted that there is 
additional evidence for which she has requested assistance.  
All records obtained or generated have been associated with 
the claim file.
The Board notes that the veteran's SMRs, to the extent there 
may have been any, were apparently destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC).  The Board 
also recognizes that there is a heightened obligation to 
assist the appellant in the development of her case, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases where it applies, in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board finds that such assistance was 
rendered to the extent reasonably possible.  The Board finds 
that the RO has complied with the duty to assist the 
appellant.  38 C.F.R. § 3.159(c) (2003).

The appellant filed her current claim in April 2002.  The 
July 2002 rating decision denied the claim.

Factual background.

The veteran died in November 1984.  The Certificate of Death 
lists the immediate cause of death as hypovolemic shock.  The 
listed antecedent cause is a bleeding peptic ulcer, and the 
underlying cause is listed as acute myocardial infarction.

Available SMRs and service personnel records, including 
examination reports dated in March 1946 and an Affidavit for 
Philippine Army Personnel excecuted by the veteran in January 
1946, do not show complaints or findings of any of the 
disorders noted on the official death certificate.  

A March 1981 rating decision denied the veteran's claim for 
entitlement to service connection for peptic ulcer, 
cholecystitis, and ischemic heart disease, and other 
conditions.  The basis of the denial was the absence of any 
record of treatment for those conditions during his active 
service, and the absence of any record of treatment within 
one year of the veteran's discharge from active service.

The veteran was informed of the decision in a letter dated in 
April 1981.  There is no record of that letter having been 
returned as undelivered.  There is no record in the claim 
file of the veteran having appealed the March 1981 decision.

Private treatment records of the veteran submitted by the 
appellant in support of her current claim are as follows: A 
January 1966 x-ray report which reflects an impression of 
gall bladder pathology; an August 1975 report which reflects 
a diagnosis of salmonellosis; an August 1975 report which 
reflects a diagnosis of viral fever, bilateral pneumonitis, 
anal fistula, and a fistulectomy; August 1979 inpatient 
treatment records for ischemic heart disease; and, a 
September 2002 report from R.E.F., MD, that he diagnosed the 
veteran as having type 2 diabetes mellitus in January 1966, 
tuberculoma in November 1976, and he was the admitting 
physician for the veteran's ischemic heart disease; a 
certificate from the emergency room physician who provided 
the veteran's final treatment and advises that she cannot 
remember the details of his treatment due to the passage of 
time; and, a certification from the hospital where the 
veteran received his final treatment that his records were 
apparently destroyed during a renovation of the hospital.  
None of the treatment records reflects any comment or opinion 
as to the etiology of the veteran's diagnosed conditions.

In a June 2002 letter, the RO informed the appellant that the 
veteran's SMRs may have been in the area at the NPRC which 
was destroyed by the 1973 fire.  A June 1975 response from 
the NPRC to the RO advises that the veteran's records 
apparently were destroyed, and there was no source from which 
they could be reconstructed.

At the Travel Board hearing, the appellant related that, to 
the best of her knowledge, the first time the veteran sought 
treatment for stomach problems was around 1963.  She related 
that the veteran said his stomach problems were caused by the 
poor quality food he consumed during the war.  She became 
aware the veteran may have had heart problems around 1961.

Analysis.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2001).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003); see 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The medical evidence submitted by the appellant is new in the 
sense that it was not considered by the RO prior to rendering 
the April 1987 rating decision.  It is not material, however, 
as it does not relate to or establish any fact necessary to 
support her claim.  38 C.F.R. § 3.156(a) (2003).  None of the 
evidence makes, or even suggests, a link or relationship 
between the veteran's bleeding ulcer and heart disease and 
his military service.  As such, the evidence is not material.  
Id.

The Board notes the appellant's statement in her notice of 
disagreement that, because the veteran's SMRs were destroyed 
through no fault of her own, she should receive the benefit 
of the doubt and be allowed the benefits she seeks.  The 
benefit-of-the-doubt rule is not applicable to claims to 
reopen a prior final decision.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death has not been submitted.  The 
appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



